UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT W. JOHNSON,

                                 Plaintiff,

                     -against-                                   19-CV-11127 (CM)

NEW YORK STATE DEPARTMENT OF                                     CIVIL JUDGMENT
TRANSPORTATION (NYSDOT); NEW YORK
STATE; ADESA CORPORATION,

                                 Defendants.

         Pursuant to the order issued January 24, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for lack of venue. See 28 U.S.C. § 1406(a).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     January 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
